ORDER
CHARLES B. KUSHNER of LIVINGSTON, who was admitted to the bar of this State in 1980, having pleaded guilty in the United States District Court for the District of New Jersey to *310sixteen counts of assisting in the preparation of fraudulent partnership returns, in violation of 26 U.S.C.A. § 7206(2), one count of witness tampering, in violation of 18 U.S.C.A. § 1513(e) and (2), and one count of making a false statement to the Federal Election Commission, in violation of 18 U.S.C.A. § 1001(a)(2) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), CHARLES B. KUSHNER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHARLES B. KUSHNER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that CHARLES B. KUSHNER be restrained and enjoined from practicing law during the period of his suspension.